Oliver, Chief Judge:
Counsel for the parties have submitted the above-enumerated appeal for reappraisement upon stipulation, on the basis of which I find that export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the values of the bicycle tires, tubes, and rimtapes, imported from Holland, here involved, and that such values were the invoiced unit prices, as entered.
Judgment will issue accordingly.